Citation Nr: 9914203	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-49 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
facial injuries manifested by disfiguring scars on the face 
and neck, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
facial injuries manifested by damage to the left 7th cranial 
nerve, currently evaluated 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for post 
traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to October 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) San 
Diego Regional Office (RO) June 1995 rating decision which 
denied increased ratings for service-connected residuals of 
facial injuries and post traumatic headaches, evaluated 10 
and 0 percent disabling, respectively.

At the time of the June 1995 RO rating decision, the 
veteran's service-connected residuals of facial injuries were 
evaluated 10 percent disabling; that disability was 
considered to include facial and neck scarring as well as 
damage to the 1st, 5th, and 7th cranial nerves.  At a January 
1997 RO hearing, the veteran requested a separate 10 percent 
evaluation for disability arising out of the damage to the 
1st and 5th cranial nerves; based on testimony presented at 
the hearing and review of the clinical record, by April 1997 
decision, the RO assigned a separate 10 percent disability 
rating for damage to the 1st and 5th cranial nerves pursuant 
to the veteran's request.  The Board notes that, although in 
an increased rating claim, the veteran is presumed to be 
seeking the maximum available benefit, see AB v. Brown, 6 
Vet. App. 35, 38 (1993), the veteran indicated, in January 
1997, that he sought a 10 percent rating for that disability.  
No further argument or contention referable to a rating 
greater than 10 percent for disability involving damage to 
the 1st and 5th cranial nerves was received from or on behalf 
of the veteran subsequent to the RO decision assigning that 
disability a separate 10 percent rating under Diagnostic Code 
8205.  Thus, the matter of an increased rating for residuals 
of facial injury manifested by damage to the 1st and 5th 
cranial nerves is not now on appeal.

The Board also notes that, by April 1997 RO, two separate 10 
percent ratings were assigned the veteran's service-connected 
facial and neck scars under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 (disfiguring scars on the head, face, or neck) and 
7804 (superficial scars which are tender and painful on 
objective demonstration).  The current 10 percent rating 
under Diagnostic Code 7804 represents the maximum available 
schedular benefit under that code.  Neither the veteran nor 
his accredited representative have suggested that pain and 
tenderness of the face and neck scars cause him unusual or 
exceptional hardship to warrant an extraschedular rating.  
Thus, the current appeal, insofar as it involves the rating 
of the veteran's service-connected scars, does not include 
symptoms of pain.  38 C.F.R. § 4.14 (1998).  

Appellate consideration of entitlement to a compensable 
rating for service-connected post traumatic headaches is held 
in abeyance pending completion of the development requested 
in the remand below.


FINDINGS OF FACT

1.  The veteran's facial and neck scars are manifested by a 1 
centimeter (cm) x 2.5 cm scar on the nose, a 3.5 cm scar over 
the right eyebrow, a 3.5 cm scar on the right lower eyelid, a 
3 cm scar on the left eyebrow, a 3.5 cm scar on the left 
lower eyelid, and a 4.5 cm post surgical scar on the anterior 
neck; there is no evidence of keloid formation, adherence, 
herniation, inflammation, swelling, depression, vascular 
supply, ulceration, or limitation of function of any part 
affected by the scars; the cosmetic effect of the scars is 
not unsightly, repugnant, or severely disfiguring.  

2.  Residuals of damage to the left 7th cranial nerve are 
currently manifested pain, tenderness, difficulty chewing 
food, and facial asymmetry caused by left-sided muscle 
atrophy; the strength of the left side of the face is 
minimally decreased, but there is good participation of all 
muscles in the regular speech and expressions.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of facial injuries manifested by 
disfiguring scars on the face and neck have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of facial injuries manifested by 
impairment of the left 7th (facial) cranial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
in that they are capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that disability associated with his service-
connected residuals of facial injuries have increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Once determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claims.  Thus, the 
Board is satisfied that the statutory duty to assist has been 
met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of facial 
injuries (manifested, in pertinent part, by scarring and 
involvement of the 1st, 5th, and 7th cranial nerves) was 
granted by September 1987 RO rating decision based on the 
veteran's service medical records showing that he was 
involved in a serious motorcycle accident in July 1984 
resulting in multiple injuries to his face and neck, and 
requiring extensive medical and surgical treatment.  Facial 
scarring and damage to the 1st, 5th, and 7th cranial nerves 
disability was evaluated, overall, 10 percent disabling under 
Diagnostic Codes 7800-6275.

On VA neurological examination in March 1987, clear facial 
deformities were noted with asymmetries in the orbits and 
cheekbones, bilaterally; the left forehead was tender on deep 
pressure of the muscle and facial layers and radiating pain 
in the left cheek were noted.

On VA medical examination in April 1987, a 11/2 inch, well 
healed vertical scar was noted on the bridge of the veteran's 
nose.  In pertinent part, facial asymmetry secondary to 
fracture of the mandible and post laceration scar on the nose 
were diagnosed.

On VA medical examination in June 1987, the cranial nerves 
were intact and motor strength was normal, but sensation of 
the left upper side of the face was decreased.  

On VA medical examination in August 1987, a deformity of the 
face with an implant on the left side and scarring of the 
nose were noted.  On neurological examination, decreased 
sensation on the left side of the face, especially over the 
mandible, and some mild weakness on the left side of the 
mouth were indicated, but facial muscles were "alright."  
In pertinent part, mild involvement of the left 7th cranial 
nerve was diagnosed.  

VA outpatient treatment records from April to June 1994 
reveal treatment associated with left facial implant 
instability, facial tightening, and paresis.

On VA neurological examination in March 1995, the veteran 
indicated, in pertinent part, that he experienced a burning 
sensation in the left cheek when lying on it.  On 
examination, an 8 cm laceration was noted over the middle 
portion of the nose and a middle-tracheal scar; examination 
of the 7th cranial nerve was within normal limits.  

On VA medical examination in March 1995, there was a 4 cm 
linear scar on the left lower eyelid, a 2.5 cm linear scar on 
the left eyebrow, a 2.5 cm linear scar on the right lower 
eyelid, a 3 cm linear scar on the right eyebrow, a 3.5 cm 
linear vertical scar on the nose, and a 1 cm x 2 cm scarred 
area on the bridge of the nose; all scars were well healed, 
were normal in color, and there was no evidence of keloid 
formation.  Multiple traumatic and surgical scars were 
diagnosed.  

Medical records from the Desert Medical Group from November 
1993 to January 1997 reveal reports of left jaw and cheek 
pain and tenderness.  

VA outpatient treatment records from June 1994 to January 
1997 reveal intermittent treatment associated with pain, 
tenderness, and discomfort involving the left side of the 
veteran's face (including the temporomandibular joint and the 
left eye) and difficulty chewing his food.  In August 1996, 
facial asymmetry was noted.  The records do not differentiate 
between symptoms attributable to any of the specific service-
connected cranial nerves damage.

At a January 1997 RO hearing, the veteran testified that he 
had difficulty opening his mouth and chewing food due to 
facial pain (which he reportedly experienced "all the 
time") and muscle atrophy on the left side of his face, 
noting that he was only able to put small pieces of food in 
his mouth and chew soft foods.  He indicated that the pain on 
the left side of the face increased in cold weather and when 
he chewed.  Reportedly, he was unable to sleep on the left 
side because of facial pain.  He testified that he was 
embarrassed by his facial and neck scars and always wore 
clothing to minimize their exposure.  At that hearing, his 
spouse testified that she had to be conscious of what she 
prepared for him because he was unable to eat large or tough 
food as his ability to open his mouth and chew was 
significantly impaired and reduced.  

On VA medical examination in February 1997, the veteran 
indicated that his facial scars were tender to pressure.  On 
examination, there was a 1 cm x 2.5 cm vertical scar on the 
nose, a 3.5 cm linear scar over the right eyebrow, a 3.5 cm 
curved scar on the lower lid of the right eye, a 3 cm linear 
scar in the left eyebrow area, a 3.5 cm linear, slightly 
curved scar on the lower lid of the left eye, and a 4.5 cm 
horizontal, linear scar on the anterior neck (post 
tracheostomy scar).  There was no evidence of keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, vascular supply, ulceration, or limitation of 
function of any part affected by the scars.  The examiner 
indicated that there was a cosmetic effect because the scars 
were on the veteran's face.  Surgical and symptomatic scars 
were diagnosed.  The location and nature of the above-
described scars is confirmed by color photographs of the 
veteran's face and neck, enclosed with the examination 
report.

On VA neurological examination in February 1997, including 
the examiner's review of the claims folder, it was indicated 
that the veteran's in-service head/face injury consisted of a 
Le Fort III injury involving facial fractures to the nose, 
cheek, and head.  Reportedly, the residuals of such injury 
affected him in that he felt that his eyes were droopy, the 
right side of the face was larger than the left (left-sided 
muscle atrophy), and that his nose had been broken.  On 
examination, there was a decreased bulk of the left nasalis 
muscle with minimally (10 percent) decreased strength and 
good participation of all facial muscles in the regular 
speech and usual expressions; the paregoric and masseteris 
muscles, light and pin touch over the face, tongue strength 
and movement, and the gag reflex were all normal.  In 
pertinent part, mild left nasalis atrophy and minimal 
weakness (residual of left facial nerve injury) were 
diagnosed.  

Currently, the veteran's service-connected facial and neck 
scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7800, moderately disfiguring scars of the head, face or neck, 
and a 10 percent rating is assigned (as indicated above, an 
additional 10 percent rating is assigned his service-
connected facial and neck scars under Diagnostic Code 7804, 
based on evidence of pain and tenderness; the rating of 
symptoms for pain and tenderness is not the subject of this 
appeal since the evaluation of the same manifestation under 
different diagnoses is to be avoided pursuant to 38 C.F.R. 
§ 4.14).  A 30 percent rating is available under Diagnostic 
Code 7800 if the scars are severely disfiguring, especially 
if they produce a marked or unsightly deformity of eyelids, 
lips or auricles.  Complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement will be evaluated 50 percent 
disabling.  When, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  38 C.F.R. § 4.118.

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 10 percent for the veteran's service-connected 
facial and neck scars under Diagnostic Code 7800 is not 
warranted.  In particular, although it is clear that he 
sustained lacerations and abrasions of the face in the 
service, resulting in, among others, post surgical scars, and 
such scars have a cosmetic effect (see February 1997 VA 
examination of the scars), the evidence does not suggest that 
the scars, as described in detail above, when considered 
separately or together, are severely disfiguring or producing 
a marked or unsightly deformity; there is no evidence of 
keloid formation, inflammation, swelling, depression, or 
ulceration.  The Board stresses that recent photographs of 
the veteran's facial and neck scars in February 1997 clearly 
support the conclusion that the scars are not more than 
moderately disfiguring.  Although the presence of the scars 
is associated with left-sided muscle atrophy, they are not 
productive of functional impairment, severe disfigurement, 
marked deformity of eyelids, lips or auricles, or marked 
discoloration or color contrast (see VA examination of the 
scars in February 1997).  The Board is mindful of the fact 
that the scars do have a cosmetic effect and cause the 
veteran embarrassment.  However, the severity of the cosmetic 
effect is not shown to rise to a level warranting a 30 
percent rating under Diagnostic Code 7800.  Overall, the 
evidence of record is consistent with a showing of moderately 
disfiguring scars of the face and neck.  Thus, a disability 
rating for such scars in excess of the currently assigned 10 
percent is not warranted.  Diagnostic Code 7800.  

With regard to the veteran's service-connected disability 
involving the left 7th (facial) cranial nerve, that 
disability is currently evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8207, moderate incomplete paralysis of the 
facial nerve, and a 10 percent rating is assigned.  If 
incomplete paralysis of the 7th cranial nerve is severe, a 20 
percent rating will be assigned under Diagnostic Code 8207.

Based on the evidence of record discussed above, the Board 
finds that a rating in excess of the currently assigned 10 
percent for residuals of damage to the left 7th cranial nerve 
under Diagnostic Code 8207 is not warranted.  Although he and 
his spouse have testified that his disability produces 
significant impairment in his ability to open his mouth and 
chew food, and is associated with facial asymmetry due to 
left-sided muscle atrophy, the objective clinical evidence 
does not demonstrate that the severity of such disability may 
be characterized as severe incomplete paralysis.  In 
particular, although left-sided facial muscle atrophy was 
identified on VA neurological examination in February 1997, 
the muscle strength was diminished by 10 percent (described 
by the examiner as "minimal"), and all facial muscles had 
good participation in speech and expressions; mild left 
nasalis atrophy and minimal weakness were diagnosed in 
February 1997.  Accordingly, based on consideration of both 
the veteran's subjective symptoms and objective demonstration 
of the degree of severity of the left 7th cranial nerve 
disability, there is no basis on which to conclude that the 
degree of impairment may be considered as "severe."  Thus, 
a rating greater than 10 percent under Diagnostic Code 8207 
is not shown to be warranted in this case at this time.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims.  In addition, 
the evidence presents no question as to which of two 
evaluations should be applied.  The provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.7 (1998), therefore, are not 
applicable.


ORDER

An increased rating in excess of 10 percent for residuals of 
facial injuries manifested by disfiguring scars on the face 
and neck is denied.

An increased rating in excess of 10 percent for residuals of 
facial injuries manifested by the left 7th cranial nerve 
damage is denied.


REMAND

Service connection for post traumatic headaches was granted 
by September 1987 RO rating decision, and a noncompensable 
rating was assigned.  That decision was based on the 
veteran's service medical records and post service clinical 
evidence showing that his chronic headaches disability had 
its onset as a result of his head and face injury during 
service.

At the January 1997 RO hearing, the veteran and his spouse 
testified that the severity and frequency of his headaches 
gradually increase over time and now occur nearly on a daily 
basis.  Reportedly, the headaches interfere with his every 
day life activities and at times are so severe that he is 
unable to work.

Most recently, on VA neurologic examination performed in 
February 1997, the veteran described in detail the nature and 
frequency of his subjective symptoms of headaches, noting 
that he received ongoing outpatient treatment at the Loma 
Linda VA Medical Center (MC).  On examination, chronic and 
daily headaches were diagnosed.  The examiner indicated that, 
with regard to the etiology of the daily headaches, they 
appeared to be related to current, rather than historical 
events.

Based on the foregoing, the Board is of the opinion that 
another VA neurologic examination should be performed to 
determine the nature and severity of the veteran's service-
connected post traumatic headaches disability, as applied to 
the pertinent rating criteria under 38 C.F.R. Part 4, 
§ 4.124a (1998).  The Board stresses that the veteran is in 
fact service-connected for a headache disability and appears 
to experience almost daily headaches.  However, the February 
1997 neurologic examination is inadequate for the purpose of 
rating his headache disability under the pertinent rating 
criteria identified above.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of any 
medical care providers who treated him 
for headaches since February 1997.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment since February 1997 
should be obtained by the RO and 
incorporated into the claims folder, 
particularly all medical records from 
the Loma Linda VAMC.

2.  The veteran should next be afforded 
another VA neurologic examination to 
determine the nature and severity of his 
service-connected post traumatic 
headaches.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  All necessary testing 
should be conducted and the results 
reported in detail.  The examiner should 
be requested to specifically assess the 
severity of the veteran's service-
connected post traumatic headache 
disability, to include a best estimate 
of the frequency of prolonged 
prostrating headache attacks, based on 
complaints reported by the veteran and 
pertinent medical findings.  

3.  Thereafter, the RO should again 
review the record, and specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1998).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board 
is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

